644 S.E.2d 360 (2007)
STATE of North Carolina
v.
Donald Rorie CHAPMAN.
No. 179PA06.
Supreme Court of North Carolina.
March 8, 2007.
Nathan J. Earwood, Sylva, for Donald Rorie Chapman.
Robert C. Montgomery, Special Deputy Attorney General, Michael Bonfoey, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Attorney General on the 7th day of April 2006 for Writ of Supersedeas of the judgment of the Court of Appeals, the following *361 order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of March 2007."